internal_revenue_service number release date index number -------------------- ------------------------------------------------------------ ------------------ -------------------------- ---------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------- --------------------------------- telephone number -------------------- refer reply to cc tege eb qp2 plr-115134-18 date date ------------------ legend taxpayer -------------------------- plan_year year year year date date date qslob -------------------------------------------------------- qslob ---------------------------------------------------------- qslob ------------------------------------------------------------------------------------- --------------------------------------------- ------ ------ ------ ------ --------------------- --------------------- ------------------------ dear------------- this is in response to a letter dated date in which you request through your authorized representative an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations to file the notice of election described in sec_3 of revproc_93_40 1993_2_cb_535 rev_proc for qslob to be treated as a qualified separate_line_of_business qslob effective as of date under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of taxpayer’s ruling_request plr-115134-18 taxpayer is the sponsor of the plan as well as the sponsor or affiliate of the sponsor of a number of other plans taxpayer is a domestic_corporation organized as a holding_company that owned directly or through subsidiaries a controlling_interest of varying sizes in subsidiaries before year taxpayer elected qualified separate_line_of_business treatment for qslob effective on date with respect to the election that is the subject of this ruling_request taxpayer was part of a controlled_group that operated six qslobs including qslob and qslob during year sec_1 and the membership of qslob was materially modified due to changes in the taxpayer’s controlled_group structure and demographics and as a result the plan was no longer able to satisfy the applicable non-discrimination requirements the employee of taxpayer who had supervisory responsibility for the plan had no employee_benefits expertise or experience and relied on external counsel for advice on various plan compliance matters however they did not advise him that he needed to make a timely qslob election to combine qslob and qslob forming qslob as a result of those changes in the controlled_group structure and demographics accordingly taxpayer requests a favorable ruling granting an extension of time pursuant to sec_301_9100-1 to file a form 5310-a qslob notification with respect to qslob effective on date in general sec_414 provides that for purposes of sec_129 and sec_410 an employer shall be treated as operating separate lines of business during any year if the employer operates separate lines of business for bona_fide business reasons and satisfies certain other conditions under the code if the employer is treated as operating qslobs for the year the employer may apply the minimum coverage requirements of sec_410 including the nondiscrimination requirements of sec_401 and the minimum participation requirements of sec_401 separately with respect to the employees in each qslob sec_414 requires an employer to notify the secretary_of_the_treasury if a line_of_business is being treated as separate for purposes of sec_129 and sec_410 sec_3 of revproc_93_40 sets forth the exclusive rules for satisfying the notice requirement of sec_414 section dollar_figure of revproc_93_40 provides that notice must be given by filing form 5310-a section dollar_figure of revproc_93_40 provides that notice for a testing year must be given on or before the notification date for the testing year the notification date for a testing year is the later of october of the year following the testing year or the 15th day of the 10th month after the close of the plan_year of the plan of the employer that begins earliest in the testing year section dollar_figure of revproc_93_40 provides that after the notification date notice cannot be modified withdrawn or revoked and will be treated as applying to subsequent testing years unless the employer takes timely action to provide a new notice sec_301_9100-1 states that the regulations under sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 provide the standards the internal_revenue_service irs will use to determine whether to grant an extension of time to make a regulatory election it further plr-115134-18 provides that the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 defines a regulatory election to mean an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin notice that an employer elects to be treated as operating qualified_separate_lines_of_business pursuant to sec_414 and sec_3 of revproc_93_40 constitutes a regulatory election sec_301_9100-1 provides that the irs in its discretion may grant a reasonable extension of time under the rules of sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested by taxpayer is not referenced in sec_301_9100-2 sec_301_9100-3 provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interest of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if i the taxpayer’s request for relief under this section is filed before the failure to make a timely election is discovered by the irs ii the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the irs or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the irs will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section taxpayer requested relief before the irs discovered the failure to make the election for year thus taxpayer satisfies clause i of sec_301_9100-3 taxpayer represents that it reasonably relied on a qualified_tax professional and the tax professional failed to make or advise taxpayer to make the election taxpayer’s representative was not experienced in employee_benefits and engaged external counsel to advise taxpayer plr-115134-18 with respect to plan compliance with the requirements of the code the employee of taxpayer with supervisory responsibility for the plan represents that external counsel did not advise him of the necessity to timely make the election thus taxpayer also satisfies clause v of sec_301_9100-3 however upon discovery of the problem he took prompt action to ensure that the plan continued to comply with the non- discrimination requirements in addition as the statute_of_limitations is still open with respect to year the interests of the government would not be prejudiced by providing relief accordingly taxpayer is granted an extension of days from the date_of_issuance of this ruling to file notification of the qslob election for qslob on form 5310-a effective on date with the appropriate office of the irs no opinion is expressed as to whether the separate lines of business_of_the_taxpayer satisfy the requirements under sec_414 this ruling does not constitute a determination that a separate_line_of_business satisfies the requirement of administrative scrutiny within the meaning of sec_1_414_r_-6 of the income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 section b this office had not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there had been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling is based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-115134-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely keith r kost senior technician reviewer qualified_plans branch office of associate chief_counsel tax exempt and government entities
